Citation Nr: 1013406	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
February 1943 to September 1945.  He also served in the 
United States Air Force Reserve at least until 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.

During World War II, the Veteran served as a pilot of a B-17 
in the Eighth Air Force, and he who flew 35 bombing missions. 

The Veteran asserts that his hearing loss may be associated 
with a middle ear injury, aerotitis, which was caused by a 
sudden change in atmospheric pressure, experienced while 
flying when the aircraft had to descend rapidly. 

In support of his claim, the Veteran has identified 
additional private medical records, which have not yet been 
obtained. 

Under the duty to assist, VA will requests relevant records 
unless the records sought do not exist or that further 
efforts to obtain the records would be futile.  38 C.F.R. 
§ 3.159(c).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain on the Veteran's behalf, 
which he has authorized, the private 
medical records of: 

a).  Dr. Jeff Hines, 1200 East Savannah 
Ave., Suite B, McAllen, Texas, 78503, 
since 1996; and, 

b).  Penrose St. Francis Hospital, 825 
East Pikes Peak Ave., #3, Colorado 
Springs, Colorado, 80903, for treatment 
in 1988 or 1989. 

If the record does not exist or that 
further efforts to obtain the record 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran if there are any 
other private medical records, 
pertinent to his claim and, if so, 
either submit or authorize VA to obtain 
the records on his behalf. 

If the records sought by VA do not 
exist or that further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).



3.  If additional relevant evidence is 
received, arrange to have the Veteran's 
file reviewed by a VA audiologist to 
determine whether it is at least as 
likely as not that that the Veteran's 
current bilateral hearing loss, first 
documented after 1972, is related to 
the Veteran's noise exposure, while 
flying a B-17 in World War II. 

In formulating the opinion, considering 
accepted medical principles and the 
medical and scientific literature, 
please comment on the clinical 
significance in this case of the 
delayed onset of sensorineural hearing 
loss following noise exposure, while 
flying a B-17, and of any acute 
aerotitis (which was not documented in 
service, but the Board accepts the 
Veteran's statements as credible, when 
he describes ear pain and a sensation 
of ear fullness after a bombing 
mission), when audiograms for the Air 
Force Reserve were normal from 1955 
until 1972. 

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of as it is to 
find against it.

The claims folder must be made 
available to the examiner for review.






4.  After the development has been 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



